UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) August 4, 2011 CAMBRIDGE HOLDINGS, LTD. (Exact name of Registrant as specified in its charter) Colorado 0-12962 84-0826695 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 106 S. University Blvd., #14, Denver, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 722-4008 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01. CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT (a) To amend and supplement Item 4.01 information as reported on Form 8-K as filed by Cambridge Holdings, Ltd. (the “Company”) on August 8, 2011, on October 12, 2011 (date as stated on Public Company Accounting Oversight Board (PCAOB) website), sanctions against the Company’s former independent registered public accounting firm, Cordovano and Honeck, LLP (“Honeck”) became effective.On October 13, 2011 (date as stated on October 14, 2011 letter from United States Securities and Exchange Commission (“SEC”)), the PCAOB revoked the registration of Honeck.Accordingly, the Company will therefore in the future no longer be able to include in filings with the SEC financial statements audited by Honeck, as they are no longer a PCAOB registered firm. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits 16.1 Letter from Cordovano and Honeck, LLP. to the Securities and Exchange Commission, dated October 20, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized Cambridge Holdings, Ltd. (Registrant) October 20, 2011 By: /s/Jeffrey G. McGonegal Name: Jeffrey G. McGonegal Title: Senior Vice President-Finance and Chief Financial Officer
